DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “a resistance value of the metal-oxide layer decreases when the gas contacts the second electrode, the gas containing hydrogen atoms, the power supply circuit includes a first power supply circuit that generates the first voltage, and a second power supply circuit that generates a detection voltage for measuring the resistance value of the metal-oxide layer, and applies the first voltage between the first electrode and the second electrode by the first power supply circuit to perform a reset of resetting the metal-oxide layer to the high-resistance state, when a current flowing through the metal-oxide layer has a predetermined value or greater, and the determiner determines that a leak of the gas is present, depending on a state in which the reset is performed after the reset has been performed for a first time” in combination with all the limitations of claim 1.
Claims 1-16 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 17, prior art does not disclose or suggest: “the gas detection method comprising: detecting gas containing hydrogen atoms by detecting a decrease in a resistance value of the metal-oxide layer; after the detecting of the gas, applying a predetermined voltage between the first electrode and the second electrode to perform, for a first time, a reset of increasing the resistance value of the metal-oxide layer; and determining that a leak of the gas is present, when the reset is performed again within a predetermined period after the reset has been performed for the first time” in combination with all the limitations of claim 17.
Regarding claim 18, prior art does not disclose or suggest: “, the gas detection method comprising: detecting gas containing hydrogen atoms by detecting a decrease in a resistance value of the metal-oxide layer; after the detecting of the gas, applying a predetermined voltage between the first electrode and the second electrode to perform, for a first time, a reset of increasing the resistance value of the metal-oxide layer; and determining that a leak of the gas is present, when the reset is performed again a predetermined number of times within a predetermined period after the reset has been performed for the first time” in combination with all the limitations of claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868